Citation Nr: 0732184	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether termination of additional compensation to the veteran 
on behalf of a dependent child, J., effective August 20, 
2001, was proper.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Martin, Counsel




INTRODUCTION

The veteran had active service from August 1977 to October 
1978, plus 12 years and 3 months of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of December 2003 by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO) which removed an allowance of additional 
compensation to the veteran on behalf of a dependent child, 
J., effective August 20, 2001.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2007.  The Board finds that the veteran's 
statements during the hearing raised a claim for a waiver of 
any overpayment created due to the retroactive termination of 
benefits.  However, it appears that the waiver claim has not 
been considered by the RO.  Accordingly, the waiver issue is 
not currently before the Board and must be referred to the RO 
for initial adjudication.  


FINDINGS OF FACT

1.  The veteran has established service connection for a 
disability rated as 100 percent disabling effective from July 
24, 1979.

2.  The veteran's child J was born in June 1980, and the 
veteran subsequently was awarded additional compensation on 
behalf of that dependent child.

3.  A rating decision dated in June 1993 established 
eligibility for Chapter 35 benefits effective from November 
5, 1992, on the basis that the veteran's disability was found 
to be permanently and totally disabling.

4.  In July 2000, the RO received a Request for Approval of 
School Attendance indicating that J was had been attending 
college since the Fall of 1998 with an expected graduation 
dated of May 2002.   

5.  A Chapter 35 Award established educational benefits for 
the veteran's child J, effective August 20, 2001.

6.  In October 2003, the RO proposed reduction of the 
veteran's benefits effective August 20, 2001, based on the 
fact that he was in receipt of increased disability benefits 
on behalf of a dependent child while the same child 
simultaneously was receiving Chapter 35 educational benefits.

7.  In December 2003, the RO notified the veteran of the 
action taken to reduce his benefits, effective August 20, 
2001.  


CONCLUSION OF LAW

Removal of allowance of additional compensation to the 
veteran on behalf of a dependent child, J., effective August 
20, 2001, was proper.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 3.667(f), 21.3023 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal. See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (recognizing that the VCAA does not affect 
cases where issue on appeal is solely one of statutory 
interpretation). In this case, the issue is whether the 
veteran is legally entitled to the benefits sought is defined 
by regulation, and therefore, this case turns on statutory 
and regulatory interpretation. See also Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no action is required pursuant 
to the VCAA.

The relevant facts in this case are not in dispute.  The 
veteran has established service connection for a disability 
rated as 100 percent disabling effective from July 24, 1979.  
The veteran's child J was born in June 1980, and the veteran 
subsequently was awarded additional compensation on behalf of 
that dependent child.  A rating decision dated in June 1993 
established eligibility for Chapter 35 benefits effective 
from November 5, 1992, on the basis that the veteran's 
disability was found to be permanently and totally disabling.  
In July 2000, the RO received a Request for Approval of 
School Attendance indicating that J was had been attending 
college since the Fall of 1998 with an expected graduation 
dated of May 2002.  A Chapter 35 Award established 
educational benefits for the veteran's child J, effective 
August 20, 2001.  In October 2003, the RO proposed reduction 
of the veteran's benefits effective August 20, 2001, based on 
his the fact that he was in receipt of increased disability 
benefits on behalf of a dependent child while the child J 
simultaneously was receiving Chapter 35 benefits.  In 
December 2003, the RO notified the veteran of the action 
taken to reduce his benefits effective August 20, 2001.  

At the hearing held before the undersigned Veterans Law Judge 
in July 2007, the veteran stated that he had previously been 
told by a state representative that he could collect 
dependents benefits even though his child J was collecting 
Chapter 35 education benefits.  He further stated that it was 
not fair to take money back from him based on benefits which 
had been received by someone else.  

The law provides that the payment of both a dependency 
allowance as part of a veteran's disability compensation 
benefits and educational assistance under Chapter 35 
constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit. See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 
3.667(f), 3.707, 21.3023 (2006).

Based on the above procedural history, it is clear that 
beginning in August 2001, the veteran's child J began to 
receive Chapter 35 benefits.  However, from that time, the 
veteran was also continuing to receive, as part of his 
disability benefits, a dependency allowance for his child.  
This is shown in an RO letter dated in January 2003.  As 38 
C.F.R. § 3.667(f) prohibits the simultaneous receipt of both 
Chapter 35 benefits and a dependency allowance, the 
retroactive termination of this dual payment is valid.  Such 
concurrent receipt of benefits is precluded by law.  An 
election of educational assistance either before or after the 
age of 18 is a bar to subsequent payment of additional 
amounts of compensation on account of the child based on 
school attendance.  38 C.F.R. §§ 3.667(f), 3.707(a), 
21.3023(a)(1).  As unfortunate as these circumstances are, 
the fact remains that legal entitlement to the benefits 
sought is defined by regulation.  Whether the veteran should 
be required to repay the overpayment is the subject of a 
request for waiver, which is not currently on appeal and has 
instead been referred to the RO.  In this case, the 
application of the law to the facts is dispositive; once the 
veteran's child began to receive Chapter 35 benefits, the 
veteran was no longer entitled to receive a dependency 
allowance for that child.  For this reason, the Board finds 
that the retroactive termination of the benefits was proper. 


ORDER

Removal of allowance of additional compensation to the 
veteran on behalf of a dependent child, J., effective August 
20, 2001, was proper.  The appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


